DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is a response to an amendment filed on 06/01/2022.  Claims 32, 42 and 54 are amended, claims 1-31 and 60 are cancelled, and claims 63-65 are newly added.  Claims 32-59 and 61-65 are currently pending.

Examiner’s Note
A new examiner has been assigned to this application.  The examiner’s contact information can be found in the Conclusion section below.

Response to Arguments
Applicant’s remarks, see pages 9-12, with respect to the rejections under 35 USC 103 have been fully considered and are persuasive, therefore the rejections are withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-59 and 61-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 65, recites “A non-transitory, computer readable medium, comprising instructions, which when executed, further direct one or more processors to”.  The recitation of the term “further” makes it unclear if claim 65 is intended to be an independent claim or to depend from another claim.  Since the claim also recites “the short identifier string”, for examination purposes, the examiner will interpret claim 65 as being dependent from independent claim 49.
Claims 32, 42, 49 and 54 recite "maintains shortening in a manner that is transparent from an application layer”. It is unclear where the referenced application layer resides, i.e. is it in a client device, an IoT server device, somewhere else in the system, or outside of the system.  The claims are therefore rendered indefinite.
Claims 31-41, 43-48, 50-53, 55-59 and 61-65 are dependent from claims 32, 42, 49 and 54 and therefore contain the same indefinite language.  As a result, they are rejected under the same rationale as claim 32, 42, 49 and 54.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-10 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Foti (US 2016/0127312) in view of Chandhok (US 2004/0248558), and further in view of Gupta et al. (US 2015/0006719), hereinafter Gupta.
Regarding claim 32, Foti discloses an apparatus for communicating with an internet-of-things (IoT) device, comprising an IoT server device, comprising (Foti, Fig. 5, [0067]-[0070]: M2M network (apparatus) comprising N-SCL (IoT server device) communicating with M2M entities (IoT devices)): 
a communications device (Foti, Fig. 4: network interface)); 
a resource name map comprising a full identifier string and a short identifier string (Foti, [0060]: N-SCL can send either a full URL (full identifier string) of a shortened URL (short identifier string) in response to a resource discovery request, and therefore maintains a resource name map); 
one or more processors (Foti, Fig. 4, [0063]); and 
storage to store code to direct the one or more processors to (Foti, Fig. 4, [0063]): 
communicate the full identifier string between the IoT server device and an app of the apparatus (Foti, [0073], [0079]: processor/N-SCL (IoT server device) forwards resource request with full URL (full identifier string) to a hosting M2M entity (app)); 
provide the short identifier string to a client device through the communications device (Foti, [0040]: N-SCL provides a requesting entity (client) with a shortened URL (short identifier string))
Foti does not explicitly disclose access the resource name map to identify the short identifier string uniquely assigned to the full identifier string; wherein providing of the short identifier string maintains shortening in a manner that is transparent from an application layer; and in response to exiting a sleep state, advertise the IoT server device to client devices using a presence notification to avoid periodic performance of discovery by the client devices.
However, Chandhok discloses 
access the resource name map to identify the short identifier string uniquely assigned to the full identifier string (Chandhok, [0064]-[0065]: URR receives long URL (full identifier string) and produces a compressed URN (short identifier string) using table-based mapping); 
wherein providing of the short identifier string maintains shortening in a manner that is transparent from an application layer (Chandhok, [0009], [0043]-[0044]:  compressed URL/short URN is transparent to sender/transmitting network entity (application layer)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Foti and Chandhok before him or her before the effective filing date of the claimed invention, to modify a method for providing a shortened URL for a resource to a requesting entity as taught by Foti, to include producing the shortened URL using table-based mapping as taught by Chandhok.  The motivation for doing so would have been to utilize a technique that can also handle inverse requests for resolving the short URL/URN to the original longer URL (Chandhok, [0057]).
Furthermore, the combination of Foti and Chandhok does not explicitly disclose in response to exiting a sleep state, advertise the IoT server device to client devices using a presence notification to avoid periodic performance of discovery by the client devices.
However, Gupta discloses in response to exiting a sleep state, advertise the IoT server device to client devices using a presence notification to avoid periodic performance of discovery by the client devices (Gupta, [0084]-[0088]: when a TC producer IoT device (IoT server device) wakes, a service announcement message containing connectivity information (presence notification) for the TC producer IoT device (IoT server device) is advertised to consumer IoT devices (client devices); [0067]: discovery of services is implemented using advertisements; [0072]: consumer IoT devices (client devices) monitor for service advertisements (and therefore avoids periodic performance of discovery by the client devices)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Foti, Chandhok and Gupta before him or her before the effective filing date of the claimed invention, to modify a method for providing a shortened URL for a resource to a requesting entity/client as taught by Foti and Chandhok, to include utilizing advertisements to enable the discovery of services/resources by consumer/client devices as taught by Gupta.  The motivation for doing so would have been to reduce the amount of overhead in the IoT environment by utilizing relatively small advertisement messages (Gupta, [0074]).
Regarding claim 33, Foti discloses wherein the IoT server device comprises a shortened name generator to generate the short identifier string (Foti, Fig. 6, item 606, [0063]).
Regarding claim 34, Foti discloses wherein the IoT server device comprises a shortened name generator to obtain short identifier string from a resource directory via the communications device (Foti, Fig. 7, steps 1-2; [0077]: N-SCL (IoT server device/shortened name generator) receives the resource ID for the shortened URL (short identifier string) from a CSE (resource directory)).
Regarding claim 59, Foti wherein the code directs the one or more processors to, in response to reception of the short identifier string in a short attribute request from the client device (Foti, [0078]: resource request (attribute request) comprising shortened URL (short identifier string) from constrained device), convert the short identifier string from the client device to the full identifier string (Foti, [0079]: determining the full URL from the shortened URL) and send a full attribute request that contains the full identifier string to the app to invoke an entity handler server code to handle the full attribute request (Foti, [0079]: forwarding the request using the full URL for the target resource).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Foti in view of Chandhok and Gupta, and further in view of Chor (US 2012/0102087).
Regarding claim 35, Foti discloses wherein the IoT server device comprises an attribute responder to respond to attribute requests with an attribute value (Foti, [0075], [0078]-[0079]: N-SCL (IoT server device/attribute responder) handles (i.e. responds to) a resource request such a read request (attribute request)).
Foti, Chandhok and Gupta do not explicitly disclose the short identifier string.
However, Chor discloses wherein the IoT server device comprises an attribute responder to respond to attribute requests with the short identifier string and an attribute value (Chor, [0032]: short-uri client sends a status request (attribute request); [0039], [0062]: short-uri server (attribute responder) sends status report comprising a short uri (short identifier string) and its status indicator (attribute value)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Foti, Chandhok, Gupta and Chor before him or her before the effective filing date of the claimed invention, to modify a method for providing a shortened URL for a resource to a requesting entity/client as taught by Foti, Chandhok and Gupta, to include providing short URIs/URLs and their corresponding statuses/attributes in response to a status request from a requesting entity as taught by Chor.  The motivation for doing so would have been to enable the requesting entity to identify the statuses/attributes for different short identifiers.

Claims 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Foti in view of Chandhok and Gupta, and further in view of Yang (US 2018/0176745).
Regarding claim 36, Foti, Chandhok and Gupta do not explicitly disclose wherein the IoT server device comprises a device controller to change an attribute for a physical device, a logical entity, or both.
However, Yang discloses wherein the IoT server device comprises a device controller to change an attribute for a physical device, a logical entity, or both (Yang, Fig. 8, step S4: local CSE (device controller) updates attributes of resource group 1).
It would have been obvious to one of ordinary skill in the art, having the teachings of Foti, Chandhok, Gupta and Yang before him or her before the effective filing date of the claimed invention, to modify a method in which a N-SCL (IoT server device) handles resource requests with a shortened URL as taught by Foti, Chandhok and Gupta, to include enabling the local CSE (IoT server device) to handle resource requests involving changing attributes as taught by Yang.  The motivation for doing so would have been to reduce signaling overhead and avoid problems such as network congestion (Yang, [0038]) by having all requests and responses handled by the local CSE (IoT server device) rather than by individual IoT devices.
Regarding claim 37, , Foti, Chandhok and Gupta do not explicitly disclose wherein the attribute includes an on state, an off state, a brightness, or a temperature, or any combinations thereof.
However, Yang discloses wherein the attribute includes an on state, an off state, a brightness, or a temperature, or any combinations thereof (Yang, [0066]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Foti, Chandhok, Gupta and Yang before him or her before the effective filing date of the claimed invention, to modify a method in which a N-SCL (IoT server device) handles resource requests with a shortened URL as taught by Foti, Chandhok and Gupta, to include enabling the local CSE (IoT server device) to handle resource requests involving changing temperature attributes as taught by Yang.  The motivation for doing so would have been to reduce signaling overhead and avoid problems such as network congestion (Yang, [0038]) by having all requests and responses handled by the local CSE (IoT server device) rather than by individual IoT devices.

Claims 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Foti in view of Chandhok and Gupta, and further in view of Nieuwlands (US 2015/0373813).
Regarding claim 38, Foti discloses comprising the client device comprising: 
a client communications device (Foti, [0040], [0060]: requesting entity/constrained device (client communications device) communicates with N-SCL); and 
a resource discoverer to receive, from the IoT server device via the client communications device in a response to a discovery request from the client device, the short identifier string for an IoT resource (Foti, [0040], [0060]: requesting entity/constrained device (resource discoverer) receives shortened URL (short identifier string) from the N-SCL (IoT server device) in response to a service discovery request).
Foti, Chandhok and Gupta do not explicitly disclose the full identifier string; and to map the short identifier string to the full identifier string in a resource map.
However, Nieuwlands discloses 
a resource discoverer to receive, from the IoT server device via the client communications device in a response to a discovery request from the client device, the full identifier string for an IoT resource (Nieuwlands, [0063]: control module (resource discoverer) receives discovery response comprising the long identifier (full identifier string) of the responding device (IoT server device/IoT resource) and to map the short identifier string to the full identifier string in a resource map (Nieuwlands, [0064]: long identifiers (full identifier strings) are mapped to short identifiers (short identifier strings) by a lower protocol layer at the control module (resource discoverer)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Foti, Chandhok, Gupta and Nieuwlands before him or her before the effective filing date of the claimed invention, to modify a method in which a N-SCL (IoT server device) provides a requesting entity with a short URL for a resource in response to a discovery request as taught by Foti, Chandhok and Gupta, to include providing a long identifier/URL in response to the discovery request as taught by Nieuwlands.  The motivation for doing so would have been to enable the requesting entity to use the long URL during normal network conditions and the short URL during constrained network conditions.
Regarding claim 39, Foti, Chandhok and Gupta do not explicitly disclose wherein the client device comprises a control app to issue a control command to the IoT resource based on the full identifier string.
However, Nieuwlands discloses wherein the client device comprises a control app to issue a control command to the IoT resource based on the full identifier string (Nieuwlands, [0064]: control module (client device/control app) sends commands/subsequent messages to lighting devices (IoT resources) using long identifiers (full identifier strings)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Foti, Chandhok, Gupta and Nieuwlands before him or her before the effective filing date of the claimed invention, to modify a method in which a N-SCL (IoT server device) provides a requesting entity with a short URL for a resource in response to a discovery request as taught by Foti, Chandhok and Gupta, to include providing a long identifier/URL in response to the discovery request as taught by Nieuwlands.  The motivation for doing so would have been to enable the requesting entity to use the long URL during normal network conditions and the short URL during constrained network conditions.
Regarding claim 40, Foti discloses issue the control command to the IoT server device based on the short identifier string via the client communications device (Foti, Fig. 7, step 6; [0078]: constrained device issues resource request (control command) using shortened URL (short identifier string)).
Foti, Chandhok and Gupta do not explicitly disclose wherein the client device comprises a control communicator to access the resource map to associate the full identifier string from the control app with the short identifier string.
However, Nieuwlands discloses wherein the client device comprises a control communicator to access the resource map to associate the full identifier string from the control app with the short identifier string (Nieuwlands, [0064]: control module (client device) maps long identifiers to short identifiers).
It would have been obvious to one of ordinary skill in the art, having the teachings of Foti, Chandhok, Gupta and Nieuwlands before him or her before the effective filing date of the claimed invention, to modify a method in which a N-SCL (IoT server device) provides a requesting entity with a short URL for a resource in response to a discovery request as taught by Foti, Chandhok and Gupta, to include providing a long identifier/URL in response to the discovery request as taught by Nieuwlands.  The motivation for doing so would have been to enable the requesting entity to use the long URL during normal network conditions and the short URL during constrained network conditions.
Regarding claim 41, Foti and Chandhok do not explicitly disclose wherein the client device comprises a display or an input device, or both.
However, Gupta discloses wherein the client device comprises a display or an input device, or both (Gupta, [0066]: IoT devices include consumer IoT devices (client devices); [0049]: IoT devices have displays).
It would have been obvious to one of ordinary skill in the art, having the teachings of Foti, Chandhok and Gupta before him or her before the effective filing date of the claimed invention, to modify a method for providing a shortened URL for a resource to a requesting entity/client as taught by Foti and Chandhok, to include supporting clients with displays as taught by Gupta.  The motivation for doing so would have been to facilitate outputting information to a user or operator of the IoT client device (Gupta, [0060]).
Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Foti in view of Chandhok and Gupta, and further in view of Zhou et al. (US 2007/0136279), hereinafter Zhou07.
Regarding claim 57, Foti, Chandhok and Gupta do not explicitly disclose wherein the short identifier string is a hash code of a shortened resource URI of the full identifier string combined with shorted versions of properties strings of the full identifier string.
However, Zhou07 discloses wherein the short identifier string is a hash code of a shortened resource URI of the full identifier string combined with shorted versions of properties strings of the full identifier string (Zhou07, [0029]-[0030]: shortened URL comprises property code (shorted version of property string) and hash key).
It would have been obvious to one of ordinary skill in the art, having the teachings of Foti, Chandhok, Gupta and Zhou07 before him or her before the effective filing date of the claimed invention, to modify a method in which a N-SCL (IoT server device) provides a requesting entity with a short URL for a resource in response to a discovery request as taught by Foti, Chandhok and Gupta, to include utilizing shortened URLs comprising property codes and hash keys as taught by Zhou07.  The motivation for doing so would have been to facilitate access to a resource via the hash key (Zhou07, [0010], and to indicate the type of service with which the URL is associated via the property code (Zhou07, [0029]).

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Foti in view of Chandhok and Gupta, and further in view of Katz (US 6,834,294).
Regarding claim 58, Foti does not explicitly disclose wherein the short identifier string is a random number generated using the full identifier string as a seed.
However, Chandhok discloses wherein the short identifier string is generated using the full identifier string (Chandhok, [0064]-[0065]: producing a compressed URN (short identifier string) from a long URL (full identifier string)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Foti and Chandhok before him or her before the effective filing date of the claimed invention, to modify a method for providing a shortened URL for a resource to a requesting entity as taught by Foti, to include producing the shortened URL/URN from the long/full URL as taught by Chandhok.  The motivation for doing so would have been to facilitate handling inverse requests for resolving the short URL/URN to the original longer URL (Chandhok, [0057]).
Furthermore, Foti, Chandhok and Gupta do not explicitly disclose a random number generated using the full identifier string as a seed.
However, Katz discloses a random number generated using the full identifier string as a seed (Katz, col 13, ln 66 – col 14, ln 1: using a keyboard ID (full identifier string) as a seed for a random number generator).
It would have been obvious to one of ordinary skill in the art, having the teachings of Foti, Chandhok, Gupta and Katz before him or her before the effective filing date of the claimed invention, to modify a method for providing a shortened URL for a resource to a requesting entity/client that is generated from a full URL as taught by Foti, Chandhok and Gupta, to include utilizing a random number generator for generating the identifier as taught by Katz.  The motivation for doing so would have been to improve security (Katz, col 13, ln 66 – col 14, ln 1).

Claims 61 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Foti in view of Chandhok and Gupta, and further in view of Dong et al. (US 2015/0227618), hereinafter Dong.
Regarding claim 61, Foti, Chandhok and Gupta do not explicitly disclose wherein the code directs the one or more processors to: receive, from a resource directory, a subscription for presence notifications, and in response to reception of the subscription, transmit, to the resource directory, a notification in response to a resource change, the resource change selected from a set of resource changes that include a modification in properties of a resource at the resource and a change in an online state of the resource.
However, Dong discloses wherein the code directs the one or more processors to: 
receive, from a resource directory, a subscription for presence notifications (Dong, [0155]: receiving a SEMANTICS_RESOURCE_SUBSCRIBE_REQ message (subscription for presence notification) from a semantics node/client (resource directory)), and 
in response to reception of the subscription, transmit, to the resource directory, a notification in response to a resource change, the resource change selected from a set of resource changes that include a modification in properties of a resource at the resource and a change in an online state of the resource (Dong, [0155]: when the semantics resource is updated (i.e. modification in properties), a SEMANTICS_RESOURCE_SUBSCRIBER_NOTIFY message is sent to the semantics node/client (resource directory)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Foti, Chandhok, Gupta and Dong before him or her before the effective filing date of the claimed invention, to modify a method in which a N-SCL (IoT server device) handles resource requests with a shortened URL as taught by Foti, Chandhok and Gupta, to include enabling handling subscriptions for resource changes from other nodes (resource directories) as taught by Dong.  The motivation for doing so would have been to keep the resources up-to-date on nodes (resource directories) in the network (Dong, [0180]).
Regarding claim 63, Foti and Chandhok do not explicitly disclose wherein the code further directs the one or more processors to advertise the IoT server device to the client devices using the presence notification in response to a new resource being added on the IoT server device.
However, Gupta discloses wherein the code further directs the one or more processors to advertise the IoT server device to the client devices using the presence notification in response to a new resource being added on the IoT server device (Gupta, [0073]-[0074]: advertising the availability of new app layer signals (resources) at a producer IoT device (IoT server device) to consumer IoT devices (client devices)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Foti, Chandhok and Gupta before him or her before the effective filing date of the claimed invention, to modify a method for providing a shortened URL for a resource to a requesting entity/client as taught by Foti and Chandhok, to include utilizing advertisements to enable the discovery of services/resources by consumer/client devices as taught by Gupta.  The motivation for doing so would have been to reduce the amount of overhead in the IoT environment by utilizing relatively small advertisement messages (Gupta, [0074]).

Claims 42-45, 47, 48 and 54-56 are rejected under 35 U.S.C. 103 as being unpatentable over Foti in view of Nieuwlands, further in view of Chandhok, and further in view of Gupta.
Regarding claim 42, Foti discloses a method for communicating between an internet-of-things (IoT) server device and a client device, comprising: 
receiving a discovery request, from the client device, in the IoT server device (Foti, [0074], [0078]: N-SCL (IoT server device) receives a service discovery request from a requesting M2M entity/constrained device (client device)); 
sending a short identifier string for the IoT resource to the client device in response to the discovery request (Foti, [0074], [0078]: sending a shortened URL (short identifier string) for a resource). 
Foti does not explicitly disclose sending a full identifier string for an IoT resource to the client device in response to the discovery request; wherein sending of the short identifier string maintains shortening in a manner that is transparent from an application layer; and in response to exiting a sleep state, advertise the IoT server device to client devices using a presence notification to avoid periodic performance of discovery by the client devices.
However, Nieuwlands discloses sending a full identifier string for an IoT resource to the client device in response to the discovery request (Nieuwlands, [0063]: discovery response to a control module (client device) comprises a long identifier (full identifier string) of the responding device (IoT resource)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Foti and Nieuwlands before him or her before the effective filing date of the claimed invention, to modify a method in which a N-SCL (IoT server device) provides a requesting entity with a short URL for a resource in response to a discovery request as taught by Foti, to include providing a long identifier/URL in response to the discovery request as taught by Nieuwlands.  The motivation for doing so would have been to enable the requesting entity to use the long URL during normal network conditions and the short URL during constrained network conditions.
Furthermore, the combination of Foti and Nieuwlands does not explicitly disclose wherein sending of the short identifier string maintains shortening in a manner that is transparent from an application layer; and in response to exiting a sleep state, advertise the IoT server device to client devices using a presence notification to avoid periodic performance of discovery by the client devices.
However, Chandhok discloses wherein sending of the short identifier string maintains shortening in a manner that is transparent from an application layer (Chandhok, [0009], [0043]-[0044]:  compressed URL/short URN is transparent to sender/transmitting network entity (application layer)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Foti, Nieuwlands and Chandhok before him or her before the effective filing date of the claimed invention, to modify a method in which a N-SCL (IoT server device) provides a requesting entity with a short URL for a resource in response to a discovery request as taught by Foti and Nieuwlands, to include enabling the short URL to be transparent from a sender (application layer) as taught by Chandhok.  The motivation for doing so would have been to conserve sender resources by removing the burden of being concerned with the mechanics of URL shortening/compression from the transmitting entity.
Furthermore, the combination of Foti, Nieuwlands and Chandhok does not explicitly disclose in response to exiting a sleep state, advertise the IoT server device to client devices using a presence notification to avoid periodic performance of discovery by the client devices.
However, Gupta discloses in response to exiting a sleep state, advertise the IoT server device to client devices using a presence notification to avoid periodic performance of discovery by the client devices (Gupta, [0084]-[0088]: when a TC producer IoT device (IoT server device) wakes, a service announcement message containing connectivity information (presence notification) for the TC producer IoT device (IoT server device) is advertised to consumer IoT devices (client devices); [0067]: discovery of services is implemented using advertisements; [0072]: consumer IoT devices (client devices) monitor for service advertisements (and therefore avoids periodic performance of discovery by the client devices)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Foti, Nieuwlands, Chandhok and Gupta before him or her before the effective filing date of the claimed invention, to modify a method for providing a shortened URL for a resource to a requesting entity/client as taught by Foti, Nieuwlands and Chandhok, to include utilizing advertisements to enable the discovery of services/resources by consumer/client devices as taught by Gupta.  The motivation for doing so would have been to reduce the amount of overhead in the IoT environment by utilizing relatively small advertisement messages (Gupta, [0074]).
Regarding claim 43, Foti discloses comprising storing the short identifier string in the client device (Foti, [0078]: requesting M2M entity/constrained device (client device) later uses (and therefore stored) the shortened URL (short identifier string) for a resource request).
Foti does not explicitly disclose the full identifier string.
However, Nieuwlands discloses comprising storing the full identifier string and the short identifier string in the client device (Nieuwlands, [0064]: control module (client device) maps (and therefore stores) long identifiers (full identifier strings) to short identifiers (short identifier strings)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Foti and Nieuwlands before him or her before the effective filing date of the claimed invention, to modify a method in which a N-SCL (IoT server device) provides a requesting entity/client with a short URL/identifier for a resource in response to a discovery request as taught by Foti, to include enabling the client to store long and short identifiers for a resource as taught by Nieuwlands.  The motivation for doing so would have been to enable the client to use the long URL during normal network conditions and the short URL during constrained network conditions.
Regarding claim 44, Foti discloses comprising: 
sending the IoT resource attribute request from the client device to the IoT server device (Foti, [0075], [0078]-[0079]: requesting M2M entity/constrained device (client device) sends resource request (attribute request) to the N-SCL (IoT server device)); 
receiving an IoT attribute response from the IoT server device based on the short identifier string (Foti, [0075]: N-SCL (IoT server device) determines which resource is targeted based on the shortened URL (short identifier string) in the resource request and handles the request (i.e. sends attribute response)). 
Foti does not explicitly disclose converting an IoT resource attribute request based on the full identifier string from a control app to the short identifier string; and converting the IoT attribute response to the full identifier string for the control app.
However, Nieuwlands discloses 
converting an IoT resource attribute request based on the full identifier string from a control app to the short identifier string (Nieuwlands, [0064]: control module performs mappings between long and short identifiers for commands (IoT resource attribute requests)); and 
converting the IoT attribute response to the full identifier string for the control app (Nieuwlands, [0064]: control module performs mappings between long and short identifiers for the responses).
It would have been obvious to one of ordinary skill in the art, having the teachings of Foti and Nieuwlands before him or her before the effective filing date of the claimed invention, to modify a method in which a N-SCL (IoT server device) provides a requesting entity/client with a short URL/identifier for a resource in response to a discovery request as taught by Foti, to include enabling the client to perform mappings between long and short identifiers for a resource as taught by Nieuwlands.  The motivation for doing so would have been to enable the client to use the long URL during normal network conditions and the short URL during constrained network conditions.
Regarding claim 45, Foti discloses comprising: 
sending the IoT resource change request from the client device to the IoT server device (Foti, [0003]: a request originator sends a request for any operation (i.e. including an IoT change request); [0075], [0078]-[0079]: requesting M2M entity/constrained device (client device) sends resource request (change request) to the N-SCL (IoT server device)); 
receiving a confirmation response from the IoT server device based on the short identifier string (Foti, [0075]: N-SCL (IoT server device) determines which resource is targeted based on the shortened URL (short identifier string) in the resource request and handles the request (i.e. sends response)).
Foti does not explicitly disclose converting an IoT resource change request based on the full identifier string from a control app to the short identifier string; and converting the confirmation response to the full identifier string for the control app.
However, Nieuwlands discloses 
converting an IoT resource change request based on the full identifier string from a control app to the short identifier string (Nieuwlands, [0064], [0003], [00870: control module performs mappings between long and short identifiers for commands (IoT resource change requests)); and 
converting the confirmation response to the full identifier string for the control app (Nieuwlands, [0064]: control module performs mappings between long and short identifiers for the responses).
It would have been obvious to one of ordinary skill in the art, having the teachings of Foti and Nieuwlands before him or her before the effective filing date of the claimed invention, to modify a method in which a N-SCL (IoT server device) provides a requesting entity/client with a short URL/identifier for a resource in response to a discovery request as taught by Foti, to include enabling the client to perform mappings between long and short identifiers for a resource as taught by Nieuwlands.  The motivation for doing so would have been to enable the client to use the long URL during normal network conditions and the short URL during constrained network conditions.
Regarding claim 47, Foti discloses comprising generating the short identifier string for the IoT resource (Foti, Fig. 6, item 606, [0063]).
Regarding claim 48, Foti and Nieuwlands do not explicitly disclose comprising generating a hash code of the full identifier string to generate the short identifier string.
However, Chandhok discloses comprising generating a hash code of the full identifier string to generate the short identifier string (Chandhok, [0056]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Foti, Nieuwlands and Chandhok before him or her before the effective filing date of the claimed invention, to modify a method in which a N-SCL (IoT server device) provides a requesting entity with a short URL for a resource in response to a discovery request as taught by Foti and Nieuwlands, to include enabling the generation of the short URN/URL using a hashing function as taught by Chandhok.  The motivation for doing so would have been to utilize a well-known technique for transforming a string of characters into a shorter fixed-length value or key that represents the original string (Chandhok, [0056]).
Regarding claim 54, Foti discloses a non-transitory, computer readable medium, comprising instructions, which when executed, direct one or more processors to (Foti, [0065]-[0066]): 
discover an internet-of-things (IoT) resource using a discovery request (Foti, [0039]: device/M2M entity sends service discovery request); 
receive a short identifier string for the IoT resource from the IoT server device in response to the discovery request (Foti, [0040]: shortened URL (short identifier string) returned by N-SCL in service discovery response); 
add the short identifier string to a resource map (Foti, [0040]: requesting entity later makes a resource request using the shortened URL and therefore stores it (i.e. adds it to a resource map), 
after initialization, use the short identifier string instead of the full identifier string during interactions with the IoT server device that involve the IoT resource (Foti, [0040]: requesting entity later makes a resource request using the shortened URL).
Foti does not explicitly disclose during initialization; receive a full identifier string for the IoT resource from an IoT server device in response to the discovery request; add the full identifier string to a resource map, wherein the short identifier string maintains shortening in a manner that is transparent from an application layer; and in response to exiting a sleep state, advertise the IoT server device to client devices using a presence notification to avoid periodic performance of discovery by the client devices.
However, Nieuwlands discloses 
discover an internet-of-things (IoT) resource during initialization using a discovery request (Nieuwlands, [0056]: discovery process performed upon initial installation);
receive a full identifier string for the IoT resource from an IoT server device in response to the discovery request (Nieuwlands, [0063]: discovery responses comprise the long identifier (full identifier string) of the responding device (IoT resource/IoT server device));
add the full identifier string and the short identifier string to a resource map (Nieuwlands, [0064]: short identifiers are mapped to long identifiers).
It would have been obvious to one of ordinary skill in the art, having the teachings of Foti and Nieuwlands before him or her before the effective filing date of the claimed invention, to modify a method in which a N-SCL (IoT server device) provides a requesting entity/client with a short URL/identifier for a resource in response to a discovery request as taught by Foti, to include enabling the client to perform mappings between long and short identifiers for a resource as taught by Nieuwlands.  The motivation for doing so would have been to enable the client to use the long URL during normal network conditions and the short URL during constrained network conditions.
Furthermore, the combination of Foti and Nieuwlands does not explicitly disclose wherein the short identifier string maintains shortening in a manner that is transparent from an application layer; and in response to exiting a sleep state, advertise the IoT server device to client devices using a presence notification to avoid periodic performance of discovery by the client devices.
However, Chandhok discloses wherein the short identifier string maintains shortening in a manner that is transparent from an application layer (Chandhok, [0009], [0043]-[0044]:  compressed URL/short URN is transparent to sender/transmitting network entity (application layer)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Foti, Nieuwlands and Chandhok before him or her before the effective filing date of the claimed invention, to modify a method in which a N-SCL (IoT server device) provides a requesting entity with a short URL for a resource in response to a discovery request as taught by Foti and Nieuwlands, to include enabling the short URL to be transparent from a sender (application layer) as taught by Chandhok.  The motivation for doing so would have been to conserve sender resources by removing the burden of being concerned with the mechanics of URL shortening/compression from the transmitting entity.
Furthermore, the combination of Foti, Nieuwlands and Chandhok does not explicitly disclose in response to exiting a sleep state, advertise the IoT server device to client devices using a presence notification to avoid periodic performance of discovery by the client devices.
However, Gupta discloses in response to exiting a sleep state, advertise the IoT server device to client devices using a presence notification to avoid periodic performance of discovery by the client devices (Gupta, [0084]-[0088]: when a TC producer IoT device (IoT server device) wakes, a service announcement message containing connectivity information (presence notification) for the TC producer IoT device (IoT server device) is advertised to consumer IoT devices (client devices); [0067]: discovery of services is implemented using advertisements; [0072]: consumer IoT devices (client devices) monitor for service advertisements (and therefore avoids periodic performance of discovery by the client devices)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Foti, Nieuwlands, Chandhok and Gupta before him or her before the effective filing date of the claimed invention, to modify a method for providing a shortened URL for a resource to a requesting entity/client as taught by Foti, Nieuwlands and Chandhok, to include utilizing advertisements to enable the discovery of services/resources by consumer/client devices as taught by Gupta.  The motivation for doing so would have been to reduce the amount of overhead in the IoT environment by utilizing relatively small advertisement messages (Gupta, [0074]).
Regarding claim 55, Foti discloses comprising instructions, which when executed, direct the one or more processors to send an IoT attribute request comprising the short identifier string for the IoT resource to the IoT server device (Foti, [0078]-[0079]: constrained device sends resource request (IoT attribute request) comprising the shortened URL to N-SCL (IoT server device)).
Regarding claim 56, Foti discloses comprising instructions, which when executed, direct the one or more processors to send an IoT attribute change request comprising the short identifier string for the IoT resource to the IoT server device (Foti, [0003]: a request originator can send a request for any operation involving an M2M resource (i.e. including an IoT attribute change request); [0078]-[0079]: constrained device sends resource request (IoT change request) comprising the shortened URL to N-SCL (IoT server device)).
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Foti in view of Nieuwlands, Chandhok and Gupta, and further in view of Zhou (US 2018/0307773), hereinafter Zhou18.
Regarding claim 46, Foti, Nieuwlands, Chandhok and Gupta do not explicitly disclose comprising: sending the full identifier string from the IoT server device to a resource directory; and receiving the short identifier string from the resource directory in the IoT server device.
However, Zhou18 discloses comprising: 
sending the full identifier string from the IoT server device to a resource directory (Zhou18, abstract, [0049]: server (IoT server device) obtains short link URL for a long link URL from a database (resource directory)); and 
receiving the short identifier string from the resource directory in the IoT server device (Zhou18, abstract, [0049]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Foti, Nieuwlands, Chandhok, Gupta and Zhou18 before him or her before the effective filing date of the claimed invention, to modify a method in which an N-SCL (IoT server device) provides a shortened URL for a resource to a requesting entity/client as taught by Foti, Nieuwlands, Chandhok and Gupta, to include enabling the server to obtain the short URL from a database (resource directory) as taught by Zhou18.  The motivation for doing so would have been to reduce on the amount of storage capacity required by the server.

Claims 49-53 are rejected under 35 U.S.C. 103 as being unpatentable over Foti in view of Nieuwlands, further in view of Chandhok, and further in view of Katz.
Regarding claim 49, Foti discloses a non-transitory, computer readable medium, comprising instructions, which when executed, direct one or more processors to (Foti, [0065]-[0066]) respond to a discovery request with a short identifier string for the IoT resource (Foti, [0040]: service discovery response with a short URL (short identifier string) for a resource).
Foti does not explicitly disclose a full identifier string for an internet-of-things (IoT) resource; wherein the short identifier string maintains shortening in a manner that is transparent from an application layer, and wherein the short identifier string is a random number generated using the full identifier string as a seed.
However, Nieuwlands discloses respond to a discovery request with a full identifier string for an internet-of-things (IoT) resource (Nieuwlands, [0063]: control module receives a discovery response comprising a long identifier (full identifier string) of the responding device (IoT resource)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Foti and Nieuwlands before him or her before the effective filing date of the claimed invention, to modify a method in which a N-SCL (IoT server device) provides a requesting entity with a short URL for a resource in response to a discovery request as taught by Foti, to include providing a long identifier/URL in response to the discovery request as taught by Nieuwlands.  The motivation for doing so would have been to enable the requesting entity to use the long URL during normal network conditions and the short URL during constrained network conditions.
Furthermore, the combination of Foti and Nieuwlands does not explicitly disclose wherein the short identifier string maintains shortening in a manner that is transparent from an application layer, and wherein the short identifier string is a random number generated using the full identifier string as a seed.
However, Chandhok discloses wherein the short identifier string maintains shortening in a manner that is transparent from an application layer (Chandhok, [0009], [0043]-[0044]:  compressed URL/short URN is transparent to sender/transmitting network entity (application layer)), and wherein the short identifier string is generated using the full identifier string (Chandhok, [0064]-[0065]: producing a compressed URN (short identifier string) from a long URL (full identifier string)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Foti, Nieuwlands and Chandhok before him or her before the effective filing date of the claimed invention, to modify a method in which a N-SCL (IoT server device) provides a requesting entity with a short URL for a resource in response to a discovery request as taught by Foti and Nieuwlands, to include enabling the short URL to be transparent from a sender (application layer), and to include producing the shortened URL/URN from the long/full URL as taught by Chandhok.  The motivation for doing so would have been to conserve sender resources by removing the burden of being concerned with the mechanics of URL shortening/compression from the transmitting entity; and to facilitate handling inverse requests for resolving the short URL/URN to the original longer URL (Chandhok, [0057]).
Furthermore, the combination of Foti, Nieuwlands and Chandhok does not explicitly disclose a random number generated using the full identifier string as a seed.
However, Katz discloses a random number generated using the full identifier string as a seed (Katz, col 13, ln 66 – col 14, ln 1: using a keyboard ID (full identifier string) as a seed for a random number generator).
It would have been obvious to one of ordinary skill in the art, having the teachings of Foti, Nieuwlands, Chandhok, and Katz before him or her before the effective filing date of the claimed invention, to modify a method for providing a shortened URL for a resource to a requesting entity/client that is generated from a full URL as taught by Foti, Nieuwlands and Chandhok, to include utilizing a random number generator for generating the identifier as taught by Katz.  The motivation for doing so would have been to improve security (Katz, col 13, ln 66 – col 14, ln 1).
Regarding claim 50, Foti discloses comprising instructions, which when executed, direct the one or more processors to respond to an IoT attribute request comprising the short identifier string for the IoT resource (Foti, [0078]-[0079]: N-SCL receives resource request (attribute request) comprising shortened URL (short identifier string); [0075]: N-SCL handles the request (i.e. responds)).
Regarding claim 51, Foti discloses comprising instructions, which when executed, direct the one or more processors to respond to an IoT attribute change request comprising the short identifier string for the IoT resource (Foti, [0003]: a request originator sends a request for any operation involving an M2M resource (i.e. including IoT attribute change requests); [0078]-[0079]: N-SCL receives resource request (change request) comprising shortened URL (short identifier string); [0075]: N-SCL handles the request (i.e. responds)).
Regarding claim 52, Foti discloses comprising instructions, which when executed, direct the one or more processors to make an IoT attribute change in an IoT device based on an IoT attribute change request comprising the short identifier string for the IoT resource (Foti, [0003]: a request originator sends a request for any operation involving an M2M resource (i.e. including IoT attribute change requests); [0078]-[0079]: N-SCL receives resource request (change request) comprising shortened URL (short identifier string); [0075]: N-SCL handles the request).
Regarding claim 53, Foti discloses  comprising instructions, which when executed, direct the one or more processors to obtain the short identifier string for the full identifier string from a resource directory (Foti, Fig. 7, steps 1-2; [0077]: N-SCL receives the resource ID for the shortened URL (short identifier string) from a CSE (resource directory)).

Allowable Subject Matter
Claims 62, 64 and 65 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Wednesday 9:30 am - 5:30 pm ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner also requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.

/LESA M KENNEDY/Examiner, Art Unit 2458